Exhibit 10.2

SEVERANCE AGREEMENT

 

     THIS SEVERANCE AGREEMENT ("Agreement") is made and entered into as of
January 1, 2007 by and between S&T Bancorp, Inc. (the "Company") and Todd D.
Brice (the "Executive").

WITNESSETH THAT:

     WHEREAS, the Board of Directors of the Company has determined that the
Executive's service to the Company is important to the continued success of the
Company and S&T Bank (the "Bank");

     WHEREAS, the Executive has previously executed a severance agreement with
the Company;

     WHEREAS, the Company wishes to replace any severance agreement that was
heretofore executed between the Company and the Executive with this Agreement;

     WHEREAS, in consideration for executing this Agreement and replacing any
pre-existing agreements, the Company has enhanced one or more provisions of the
Agreement, including: the elimination of the board's discretion to nullify a
change in control, a reduction of the relocation distance that triggers a
constructive termination, protection for the period preceding a change in
control, and enhanced benefits upon the occurrence of a Triggering Event;

     WHEREAS, to promote such service it is necessary to provide the Executive
with financial and other protection in the event of a change in control of the
Company or the Bank as provided herein;

     NOW, THEREFORE, in consideration of the foregoing and of the mutual
covenants and agreements set forth herein, the parties hereto have agreed, and
do hereby agree, as follows:

1.     Definitions.  For the purposes of this Agreement, the following terms
shall have the

meanings indicated, unless the context clearly indicates otherwise:

1.1     Affiliate.  "Affiliate" means (a) any person, other than a natural
person, who, with respect to the Company, is an "affiliate" as defined in Rule
405 under the Securities Act of 1933, as amended, or any successor rule, or (b)
any entity more than twenty-five percent (25%) of the common stock or other
equity interest of which is owned or controlled by the Company, either directly
or indirectly.

1.2     Anticipated Change in Control.  "Anticipated Change in Control" means
any set of circumstances that, as determined by resolution adopted of the Board
of Directors of the Company in its sole discretion, poses a real, substantial
and immediate possibility of leading to a Change in Control. The occurrence of
an Anticipated Change in Control shall be treated as and shall have the same
effect as an occurrence of a Change in Control for purposes of this Agreement.

1.3     Bank.  "Bank" means S&T Bank, a Pennsylvania state-chartered bank and
wholly-owned subsidiary of the Company.

1.4     Change In Control.  "Change in Control" means the occurrence of any of
the following:

(a)     Any "person" (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act in effect on the date first written above), other than a pension,
profit-sharing or other employee benefit plan established by the Company or the
Bank, is or becomes the "beneficial owner" (as defined in Rule 13d-3 under the
Exchange Act in effect as of the date first written above), directly or
indirectly, of securities of the Company representing 25% or more of the
combined voting power of the Company's then outstanding securities;

(b)     During any period of two consecutive years, individuals who at the
beginning of such period constitute the Board of Directors of the Company cease
for any reason to constitute at least a majority thereof, unless the election of
each director who was not a director at the beginning of such period has been
approved in advance by directors representing at least a majority of the
directors then in office who were directors at the beginning of the period;

(c)     The stockholders of the Company approve a merger or consolidation of the
Company with any other corporation, other than a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) at least fifty
percent (50%) of the total voting power represented by the voting securities of
the Company or such surviving entity outstanding immediately after such merger
or consolidation;

(d)     The stockholders of the Company or the Board of Directors of the Company
or of the Bank approve a plan of complete liquidation or an agreement for the
sale of or disposition (in one transaction or a series of transactions) of all
or substantially all of the Company's or the Bank's assets;

(e)     Any "person" (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act in effect on the date first written above) shall have commenced a
bona fide tender or exchange offer to purchase shares of common stock of the
Company such that upon consummation of such offer such person would own or
control 25% or more of the outstanding shares of common stock of the Company;

(f)     Any "person" (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act in effect on the date first written above) shall have filed an
application or notice with any federal or state regulatory agency for clearance
or approval to (i) merge or consolidate, or enter into any similar transaction,
with the Company or the Bank, (ii) purchase, lease or otherwise acquire all or
substantially all of the assets of the Company or the Bank or (iii) purchase or
otherwise acquire (including by way of merger, consolidation, share exchange or
any similar transaction) securities representing 25% or more of the voting power
of the Company or the Bank; or

(g)     Any other event that constitutes a change in control of a nature that
would be required to be reported by the Company in response to Item 6(e) of
Schedule 14A of Regulation 14A promulgated under the Exchange Act or any
successor provision (whether or not the Company then in subject to the
requirements of the Exchange Act).

A Change in Control shall exclude:

(i)     A public stock offering by the Company; or

(ii)    A convertible debt offering by the Company.

 

1.5     Committee.  "Committee" means the Compensation Committee of the Board of
Directors of the Company or any successor committee thereto.

1.6     Company.  "Company" means S&T Bancorp, Inc., a Pennsylvania corporation.
If the Executive is or becomes employed by an Affiliate of S&T Bancorp, Inc.,
the "Company" shall be deemed to refer to the Affiliate thereof by which the
Executive is employed, except for purposes of the definition of "Change in
Control." In such case, references to payments, benefits, privileges or other
rights to be accorded by the "Company" shall be deemed to refer to such
payments, benefits, privileges or other rights pursuant to any employee benefit
plans of the Company or an Affiliate affected by the provisions hereof. Such
payments, benefits, privileges or other rights shall be paid and awarded by the
Company or such Affiliate as determined by the Company and such Affiliate, but
if not promptly paid or awarded by such Affiliate they shall be paid or awarded
by the Company.

1.7     Constructive Termination.  "Constructive Termination" means:

(a)     Following a Change in Control, the assignment to the Executive of any
duties inconsistent in any respect with the Executive's position (including
status, offices, titles and reporting requirements), authority, duties or
responsibilities, or the relocation of the location of the Executive's place of
employment to a location more than forty (40) land-miles from its location prior
to the Change in Control;

(b)     Following a Change in Control, the failure by the Company to continue to
provide the Executive with benefits substantially similar to those enjoyed by
the Executive under any of the Company's pension, life insurance, medical,
health and accident, disability or other welfare plans in which the Executive
was participating at the time of the Change in Control, unless the nature of the
change in benefit levels is consistent with changes to benefits levels provided
to employees at the same or equivalent level or title as the Executive; or the
failure by the Company to provide the Executive with the number of paid vacation
days to which the Executive is entitled to on the basis of years of service with
the Company in accordance with the Company's normal vacation policy in effect at
the time of a Change in Control;

(c)     Any failure by any successor of the Company to satisfy Section 5.1 of
this Agreement;

(d)     Following a Change in Control, a reduction of more than ten percent
(10%) in the Executive's annual base salary by the Company; or

(e)     Following a Change in Control, any other action which in the Executive's
good faith judgment results in a diminution in any respect in the Executive's
position, authority, duties or responsibilities, unless, in the case of the
first such action, such action is remedied promptly after receipt of notice of
objection thereto to the Company by the Executive.

(f)     Involuntary termination of the Executive by the Company, other than
Termination for Cause, within six months prior to a Change in Control will be
treated for the purpose of this Agreement as a Constructive Termination.

1.8     Disability.  "Disability" shall have the meaning given such term in any
long-term disability plan of the Company as from time to time in effect or, in
the event of the termination of such plan, in any successor plan, or, in the
absence of a successor plan, in such plan as last in effect prior to its
termination.

1.9     Exchange Act.  "Exchange Act" means the Securities and Exchange Act of
1934, as amended, or any successor statute.

1.10    Termination for Cause.  "Termination for Cause" means termination of the
employment of the Executive at any age because of:

(a)     Failure to substantially perform employment duties (other than by reason
of Disability), after reasonable demand for substantial performance has been
delivered by the Company specifically identifying the manner in which the
Company believes the Executive has not performed the Executive's duties;

(b)     Willfully engaging in conduct that demonstrably results in material
injury to the Company;

(c)     Personal dishonesty or breach of fiduciary duty to the Company that in
either case results or was intended to result in personal profit to the
Executive at the expense of the Company; or

(d)     Willful violation of any law, rule or regulation (other than traffic
violations, misdemeanors or similar offenses) or cease-and-desist order, court
order, judgment or supervisory agreement, which violation demonstrably results
in material injury to the Company.

1.11     Triggering Event.  "Triggering Event" means:

(a)     Except as provided in subsection (c) of this Section 1.11, any purported
involuntary termination of the Executive within 3 years following a Change in
Control by the Company without the Executive's express written consent, provided
that such termination is a "separation from service" as defined in IRC Section
409A; or

(b)     Except as provided in subsection (c) of this Section 1.11, termination
voluntarily by the Executive (i) within 3 years following a Change in Control
and (ii) following the occurrence of a Constructive Termination of the
Executive, provided that such termination is a "separation from service" as
defined in IRC Section 409A;

(c)     The following circumstances shall not constitute a Triggering Event
within the meaning of this Section:

(i)     Termination by reason of Executive's death;

(ii)    Termination as a result of Disability;

(iii)   Termination for Cause; or

(iv)   Voluntary termination by the Executive prior to the occurrence of a
Constructive Termination.

2.     Benefits Upon Occurrence of Triggering Event Following Change in Control.

2.1     If a Triggering Event occurs, then in lieu of any further salary payment
to the Executive for periods subsequent to the date of termination, the Company
shall pay as severance to the Executive, in a lump sum and in cash, an amount
equal to 300% of the Executive's annual base salary as in effect immediately
preceding the date of the Change in Control. For purposes of this Agreement, the
Executive's base salary (including any guaranteed bonus) shall mean the stated
regular salary (excluding nonguaranteed bonuses, benefits under any benefit
plan, incentive compensation, compensation paid in stock and other fringe
benefits) payable to the Executive for services rendered to an Employer. Subject
to Section 9.2 of this Agreement, the lump sum payment provided for by this
Section 2.1 shall be paid on date of termination or as soon as practicable
thereafter, but in all events no later than the 10th business day following the
termination.

2.2     If a Triggering Event occurs, the Company shall maintain in full force
and effect for the continued benefit of the Executive for the 3 year period
following such Triggering Event all employee benefit plans and programs in which
the Executive was entitled to participate immediately prior to the date of
termination, unless the Company reasonably determines that the Executive's
continued participation is not permissible under the general terms and
provisions of such plans and programs.

2.3     If a Triggering Event occurs, for a 3 year period after such Triggering
Event, the Company shall provide the Executive with life insurance, health,
disability and other welfare benefits ("Welfare Benefits") substantially similar
in all respects to those which the Executive was receiving immediately prior to
the Triggering Event, provided that the amount of the Welfare Benefits awarded
pursuant to this Section shall be the greater of (a) the amount of such Welfare
Benefits received by the Executive at the time of the Change in Control or (b)
the amount of such Welfare Benefits received by the Executive at any time during
the period after the Change in Control but prior to a Triggering Event,
provided, however, that such benefit shall only be provided to the extent exempt
from, or in compliance with, IRC Section 409A.

2.4     As needed to comply with or be exempt from IRC Section 409A, the benefit
continuation period described in Sections 2.2 and 2.3 of this Agreement will
terminate no later than December 31 of the second calendar year after the year
in which the Triggering Event occurs.

2.5     Any payments provided for hereunder shall be paid net of any applicable
withholding required under federal, state or local law and any additional
withholding to which the Executive has agreed.

2.6     Benefits described under Section 2.1 through 2.5 of this Agreement will
not be included as additional compensation or service for the purpose of
determining qualified or nonqualified retirement benefits under any program
sponsored by the Company.

 

3.     Vesting or Payment of Benefits.  If a Triggering Event occurs, upon the
occurrence of such Triggering Event the Executive shall have a vested and
nonforfeitable right to receive any and all employment-related employee benefits
previously awarded to the Executive which have not previously vested, including
but not limited to rights under any pension, retirement, stock option, stock
purchase, stock appreciation right, savings, profit sharing, deferred
compensation, consulting, bonus, group insurance or other employee benefit,
incentive or welfare contract, plan or arrangement.

4.     Termination of Agreement or Benefits.  All obligations of the Company
under this Agreement shall terminate upon Executive's death except with respect
to benefits that were payable prior to Executive's death and benefits that by
their terms provide for continuation of payments to survivors of the Executive.

5.     Miscellaneous.

5.1     Binding Effect.  This Agreement shall be binding upon any successor or
successors of the Company due to a Change in Control or otherwise.

5.2     Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania applicable to
agreements made and to be performed entirely within such jurisdiction, except to
the extent that federal law may be applicable.

5.3     Partial Invalidity.  The invalidity or unenforceability of any provision
or provisions of this Agreement shall not affect the validity or enforceability
of any other provision of this Agreement, which shall remain in full force and
effect.

5.4     No Effect on Other Rights.  The payment or obligation to pay any monies,
or granting of any rights or privileges to Executive as provided in this
Agreement shall not be in lieu or derogation of the rights and privileges that
Executive now has under any benefit plan or program presently outstanding.

5.5     No Right to Continued Employment.  Nothing in this Agreement shall be
construed as giving Executive the right to be retained in the employ of the
Company or to interfere with the right of the Company to discharge the Executive
at any time and for any lawful reason, subject in all cases to the terms of this
Agreement.

5.6     Entire Agreement.  This Agreement contains the entire agreement between
the parties with respect to the transactions contemplated hereunder and
supersedes all prior arrangements or understandings with respect thereto,
written or oral. No agreements or representations, oral or otherwise, expressed
or implied, with respect to the subject matter hereof have been made by either
party which are not set forth expressly in this Agreement.

5.7     Modifications; Waivers.  Subject to Section 9.1, no provisions of this
Agreement may be modified, waived or discharged unless such waiver, modification
or discharge is agreed to in writing signed by Executive and the Company, except
that the terms of this Agreement may be terminated or amended by the Company and
the Executive at any time prior the occurrence of a Change in Control. No waiver
by either party at any time of any breach by the other party of, or compliance
with, any condition or provision of this Agreement to be performed by such other
party shall be deemed a waiver of similar or dissimilar provisions or conditions
at the same or at any prior or subsequent time.

5.8     No Mitigation.  The Company agrees that if a Triggering Event occurs,
the Executive is not required to seek other employment or to attempt in any way
to reduce any amounts payable to the Executive by the Company pursuant to this
Agreement. Moreover, the amount of any payment or benefit provided for under
this Agreement shall not be reduced by any compensation earned by the Executive
as the result of employment by another employer, by retirement benefits, by
offset against any amount claimed to be owed by the Executive to the Company, or
otherwise.

5.9     No Assignment of Benefits.  Except as otherwise provided herein or by
law, no right or interest of any Executive under this Agreement shall be
assignable or transferable, in whole or in part, either directly or by operation
of law or otherwise, including without limitation by execution, levy,
garnishment, attachment, pledge or in any manner; no attempted assignment or
transfer thereof shall be effective; and no right or interest of the Executive
under this Agreement shall be liable for, or subject to, any obligation or
liability of such Executive.

5.10    Payment of Benefits Upon Death of Executive.  This agreement shall inure
to the benefit of and be enforceable by the Executive's personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees. If the Executive shall die while any amount would still
be payable to the Executive hereunder (other than amounts which, by their terms,
terminate upon the death of the Executive) if the Executive had continued to
live, all such amounts, unless otherwise provided herein, shall be paid in
accordance with the terms of this Agreement to the executors, personal
representatives or administrators of the Executive's estate.

5.11    Notices.  For the purposes of this Agreement, notices, demands and all
other communications provided for in this Agreement shall be in writing and
shall be deemed to have been duly given when received if delivered in person or
by overnight courier or if mailed by United States registered mail, return
receipt requested, postage prepaid, to the following addresses:

If to the Company:

S&T Bancorp, Inc.
800 Philadelphia Street
Indiana, Pennsylvania 15701
Attention: Chairman

If to Executive:

Todd D. Brice
124 Nicola Lane
Indiana, PA 15701

 

Either party may change its address for notices by written notice to the other
party in accordance with this Section 5.11.

5.12    Headings.  The headings in this Agreement are inserted for convenience
only and shall have no significance in the interpretation of this Agreement.

5.13    Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

6.     Non-Compete.

6.1     During the Executive's employment and during the one-year period after
i) the Executive ceases to be employed by the Company and ii) the Executive
receives or begins to receive benefits under Section 2 of this Agreement, the
Executive agrees that:

6.1(2)  The Executive shall not directly or knowingly and intentionally through
another party recruit, induce, solicit or assist any other Person in recruiting,
inducing or soliciting any other employee of the Company to leave such
employment;

6.1(3)  The Executive shall not compete or personally solicit, induce or assist
any other person in soliciting or inducing any customer of the Company to
terminate its business with the Company or Affiliate or to commence its business
with a competing entity.

7.     Not an Excess Parachute Payment.

7.1     Notwithstanding any other provision of this Agreement, in the event that
any payment or benefit received by the Executive in connection with a Change in
Control or the termination of the Executive's employment (whether pursuant to
the terms of this Agreement or any other plan, arrangement or agreement)
(collectively, the "Total Benefits") would be subject to the excise tax imposed
under IRC Section 4999 (the "Excise Tax"), then the Total Benefits shall be
reduced to the extent necessary so that no portion of the Total Benefits is
subject to the Excise Tax.

8.     Term of Agreement.

8.1     The term of this agreement shall begin on the date hereof and end at
11:59 p.m. on December 31, 2009, and shall automatically be extended for an
additional year each December 31 after January 1, 2007, unless either party
delivers written notice of non-renewal to the other party within 90 days prior
to the renewal date; provided, however, that if a Change in Control has occurred
during the original or extended term, the term of the Agreement shall end no
earlier than 36 calendar months after the end of the calendar month in which the
Change in Control occurs.

9.     Compliance with Code Section 409A.

9.1     The terms of the Agreement are intended to, and shall be interpreted and
applied so as to, comply in all respects with the provisions of Internal Revenue
Code Section 409A and regulations and rulings thereunder to the extent
applicable. The terms of this Agreement may be amended or modified at any time
and in any respect by the Company if and to the extent recommended by counsel in
order to conform to the requirements of IRC Section 409A and regulations and
rulings thereunder.

9.2     Notwithstanding any provision of this Agreement to the contrary, in the
event that Executive is a "specified employee" within the meaning of IRC
Section 409A(a)(2)(B)(i), no payment or benefit under this Agreement may be
made, or may commence, before the date which is six months after the date of
Executive's "separation from service" within the meaning of IRC Section
409A(a)(2)(B)(i) (or, if earlier, the date of the Executive's death) if and to
the extent such payment or benefit is a payment of "deferred compensation"
subject to IRC Section 409A.

     IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement,
or have caused this Agreement to be duly executed on their behalf, as of the
date and year first above written.

 

S&T BANCORP, INC.

By: ____/s/ James C. Miller___________
Name:  James C. Miller
Title:  Chairman and CEO
Date:______1/31/2007__________

EXECUTIVE:

         /s/ Todd D. Brice

________________
Name:  Todd D. Brice
Title:  President
Date:______1/31/2007__________

